650 So. 2d 635 (1995)
Patrick GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 94-543.
District Court of Appeal of Florida, Fifth District.
January 27, 1995.
James B. Gibson, Public Defender, and Sean K. Ahmed, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ann M. Childs, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
We affirm the conviction of sexual battery. The condition of probation requiring payment to First Step of Volusia County, Inc., is stricken. Tibero v. State, 646 So. 2d 213 (Fla. 5th DCA 1994). Based on Smith v. State, 622 So. 2d 638 (Fla. 5th DCA 1993), and the state's concession, the order imposing a public defender's fee is stricken without prejudice to impose it after compliance with rule 3.720(d)(1).
ORDER STRICKEN WITHOUT PREJUDICE.
DAUKSCH, GOSHORN and PETERSON, JJ., concur.